Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 1 of 7
                                                                                  EXHIBIT
                                                                                       1
 DISTRICT COURT, TELLER COUNTY,
 COLORADO
                                                              DATE FILED: June 12, 2020 10:16 AM
 Teller County District Court                                      ▲COURT
                                                              FILING ID: DDAE829ECE4A5
                                                                             USE ONLY▲
 101 W. Bennett Avenue                                        CASE NUMBER: 2020CV30030
 P.O. Box 997
 Cripple Creek, CO 80813
 Plaintiff: Matthew Ritter
                                                                Case Number:
 v.
                                                                Div.:
 Defendant: Metropolitan Life Insurance Company                 Room:


 Bradford Pelton, Atty. No. 8597
 Alex D Kerr, Atty. No. 54197
 Bradford Pelton, Attorney at Law
 320 S. Cascade Avenue
 Colorado Springs, Colorado 80903
 Phone Number: 719-634-8828
 Fax Number: 719-634-8535
 bradford@bradfordpeltonlaw.com
 alexkerr@bradfordpeltonlaw.com


                                   PLAINTIFF'S COMPLAINT



    Matthew Ritter “Plaintiff,” by and through counsel of record, Bradford Pelton, P.C., files this
Complaint against Metropolitan Life Insurance Company (“MetLife”) and in support thereof
states and alleges as follows:

      1. This is an insurance contract case arising from Defendant, MetLife’s, improper denial of
         payment for accidental death and dismemberment (“AD&D”) benefits under the issued
         term life & accidental death and dismemberment insurance policy.

      2. This is an action arising under the Employee Retirement Income Security Act of 1974, as
         amended (“ERISA”), 29 U.S.C. § 1001, et. seq.

                          I.     PARTIES, JURISDICTION, AND VENUE

      3. The Plaintiff, Matthew Ritter, at all times relevant to this Complaint was and continues to
         be a resident at 117 Aspen Village Road, Divide, CO 80814.

      4. The Defendant, MetLife, at all times relevant to this Complaint, upon information and
         belief, was and continues to be an insurance company registered with the Colorado

                                                  1
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 2 of 7




      Division of Insurance to conduct the business of insurance in the State of Colorado.

   5. MetLife is a life insurance company doing business in the State of Colorado.

   6. This Court has personal jurisdiction over MetLife.

   7. The Court has subject matter jurisdiction over the action under 29 U.S.C. § 1132(e)(1) to
      wit: “[s]tate courts of competent jurisdiction and district courts of the United States shall
      have concurrent jurisdiction of actions under paragraphs (1)(B) and (7) of subsection (a)
      of this section.”

   8. Venue is proper in this Court pursuant to C.R.C.P. 98(c) because a substantial part of the
      events or omissions giving rise to the claims asserted in this Complaint occurred in this
      judicial district.

                                         II.     FACTS

The Term Life & Accidental Death and Dismemberment Policy

   9. The Term Life & Accidental Death and Dismemberment is a group policy contracted
      between MetLife and the policyholder, Newmont USA Limited, herein after referred to
      as “the Plan.”

   10. The AD&D policy was issued in Colorado.

   11. Mr. Ritter, at all times relevant, was an employee of Newmont USA Limited, a subsidiary
       of Newmont Mining Corporation.

   12. As a result of being an employee with Newmont USA Limited, Mr. Ritter was insured as
       a beneficiary under the insurance policy contracted between his employer and MetLife.

   13. Aimee C. Brasche was the domestic partner of Mr. Ritter the entire time he was an
       employee at Newmont USA Limited until the date of her death, July 4, 2018.

   14. Ms. Brasche was enrolled as Mr. Ritter’s dependent under the aforementioned insurance
       policy contract.

   15. Under the Schedule for Benefits in the Plan, Mr. Ritter, as the main beneficiary, was
       eligible for a maximum basic accidental death and dismemberment full amount of
       $500,000.00.

   16. Under the Schedule for Benefits in the Plan, as the named dependent and spouse of the
       insured beneficiary, Ms. Brasche was insured and eligible for “an amount equal to 50%
       of [beneficiary’s] voluntary accidental death and dismemberment insurance,” an amount
       which is $250,000.00.



                                                 2
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 3 of 7




  17. Under the Schedule of Covered Losses for Voluntary Accidental Death and
      Dismemberment Insurance (Schedule of Benefits), loss of life of a spouse is covered at
      100% of the eligible amount the spouse is insured for.

  18. The Plan defines “spouse” as “your lawful spouse,” and then states that “[w]herever the
      term ‘Spouse’ appears in the certificate it shall, unless otherwise specified, be read to
      include Your Domestic Partner.”

  19. “Accidental,” “accident,” or any other iteration of the word are not defined in the Plan.

  20. The Plan states that “[i]f you or a Dependent sustain an accidental injury that is the Direct
      and Sole Cause of a Covered Loss described in the SCHEDULE OF BENEFITS, Proof
      of the accidental injury and Covered Loss must be sent to Us. When We receive such
      Proof We will review the claim and, if We approve it, will pay the insurance in effect on
      the date of the injury.”

  21. “Direct and Sole Cause” is defined in the Plan as meaning “that the Covered Loss occurs
      within 365 days of the date of the accidental injury and was a direct result of the
      accidental injury, independent of other causes.”

  22. Under Exclusions from coverage section of the Plan, the Plan states that:

         We will not pay benefits under this section for any loss cause or contributed by:

         1. physical or mental illness or infirmity, or the other diagnosis or treatment of such
            illness or infirmity.

  23. MetLife reserves 90 days under the Plan language in order to decide to admit or deny a
      claim once an initial claim for benefits under the Plan is submitted to the administrator,
      MetLife. Additional time may be necessary and will be notified if needed if there are
      special circumstances present.

  24. A claim denial will be accompanied with “the reason why [the] claim was denied and
      reference the specific Plan provision(s) on which the denial is based.”

  25. The denial of the initial determination by MetLife can be appealed by writing a letter
      requesting a review of the claim by MetLife.

  26. The request for review should be sent within 60 days of receiving the notice of denial of
      the claim. MetLife then has 60 days to review the initial claim and initial determination
      and provide a notification of the review decision.

  27. Legal action against MetLife on a claim for benefits may only be made 60 days after
      proof is filed and ends three years after proof is filed.

  28. “Proof” is defined in the Plan as “Written evidence satisfactory to Us that a person has


                                                3
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 4 of 7




      satisfied the conditions and requirements for any benefit described in this certificate.”

The Death of Insured/Decedent – Aimee C. Brasche

   29. On the morning of July 3, 2018, Mr. Ritter arrived home from work and laid down to go
       to sleep.

   30. As he was falling asleep, he heard a thud from the bathroom and went into the bathroom
       to see the decedent, Ms. Brasche, “on the floor with a blank stare in her eyes.”

   31. Mr. Ritter was going to call the emergency services as a result of the fall, but Ms.
       Brasche “came to” and asked him not to call as she got back into the bed stating that she
       was “ok.”

   32. Approximately an hour after the first fall in the bathroom, Mr. Ritter again was woken up
       by the sound of another similar thud in the bathroom again. When he entered the
       bathroom the second time, he observed Ms. Brasche “on the ground folded up in a weird
       position.”

   33. Ms. Brasche once again woke up and got back into the bed, while subsequently Mr. Ritter
       was calling the emergency services to the house.

   34. Emergency responders came to the house and took Ms. Brasche to Penrose Hospital at
       2222 N. Nevada Avenue, Colorado Springs, CO 80907.

   35. Ms. Brasche was admitted to the hospital with upper GI bleeding and alcohol dependence
       syndrome. The upper GI bleeding was the result of a gastrointestinal hemorrhage and
       was present upon admission to the hospital.

   36. Under the history of present illness at her intake, it was stated that “[r]ecently over the
       past to [sic] 3 days patient has had increasing falls at home.” It was also noted by the
       intake nurse that patient was “not able to give a good historian [sic].”

   37. In a CT of her chest, abdomen, and pelvis with contrast there were findings of “2 levels
       of cortical offset at the sternum.”

   38. Kelley Rae Lockhart, MD opined that the reason the patient was critically ill was a result
       of “[a]nemia due to erosive gastritis and acute blood loss.” There was no opinion as to
       what caused the sudden blood loss or triggered the rupture of the gastroesophageal ulcer
       that was found and subsequently treated.

   39. Patient was pronounced dead on July 4, 2018 at 11:33 p.m. due to an “unexpected death.”

   40. On Ms. Brasche’s death certificate, prepared by Deputy Coroner, Sandra Way, the chain
       of events that directly caused Ms. Brasche’s death were: acute respiratory distress, acute
       liver failure with hepatic coma, upper gastrointestinal bleeding, and acute blood loss


                                                 4
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 5 of 7




      anemia.

   41. On the death certificate, significant conditions that contributed to Ms. Brasche’s death,
       but were not resulting in the underlying cause or chain of events that directly caused her
       death were: septic shock, acute kidney failure, alcoholic dependence syndrome,
       pancolitis, and cirrhosis of liver.

Administrative and Procedural History of the Claim for AD&D Benefits

   42. On August 28, 2019, Mr. Ritter made an initial claim for AD&D benefits as a result of
       the death of Ms. Brasche.

   43. On September 9, 2019, MetLife issued notice of denial of the claim made on August 28,
       2019, based upon their decision that the death of Ms. Brasche was not accidental per the
       Plan.

   44. On October 31, 2019, Mr. Ritter wrote a letter to MetLife requesting a review of their
       denial of AD&D benefits for the death of Ms. Brasche on September 9, 2019.

   45. On January 7, 2020, MetLife sent a letter requesting that Mr. Ritter complete a domestic
       partner declaration to clear up an irregularity between Ms. Brasche’s medical records and
       death certificate; one which listed her as single and the other as married.

   46. On March 5, 2020, Mr. Ritter sent the properly filled out domestic partner declaration
       along with bank statements containing both Ms. Brasche and Mr. Ritter’s name as joint
       owners and the certificate of death of decedent listing her as married to MetLife in
       compliance with their January 7, 2020 request.

   47. On March 9, 2020, MetLife sent their second determination letter again denying AD&D
       benefits to Mr. Ritter because they did not see evidence in Ms. Brasche’s medical records
       that there was “an accidental injury that was the direct and sole cause of the death.”

MetLife’s Denial of AD&D Benefits is Entitled No Deference

   48. The AD&D policy was effective as of January 1, 2008.

   49. The AD&D policy was issued in Colorado.

   50. Under Colorado law, “[a]n insurance policy, insurance contract, or plan that is issued in
       this state that offers health or disability benefits shall not contain a provision purporting
       to reserve discretion to the insurer, plan administrator, or claim administrator to interpret
       the terms of the policy, contract, or plan or to determine eligibility for benefits.” C.R.S. §
       10-3-1116(2).

   51. Under Colorado law, “[a]n insurance policy, insurance contract, or plan that issued in this
       state shall provide that a person who claims health, life, or disability benefits, whose


                                                 5
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 6 of 7




     claim has been denied in whole or in part, and who has exhausted his or her
     administrative remedies shall be entitled to have his or her claim reviewed de novo in any
     court with jurisdiction and to a trial by jury.” C.R.S. § 10-3-1116(3); See also Firestone
     Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).

  52. C.R.S. § 10-3-1116 is a law regulation insurance and no call for a jury trial is being
      made, thus is not preempted by ERISA.

  53. Under C.R.S. § 10-3-1116(3), MetLife’s decision to deny AD&D benefits to Mr. Ritter
      should be reviewed by this Court under a de novo standard with no deference given to
      MetLife’s decision.

                      III.   FIRST CLAIM FOR RELIEF
 Claim for AD&D Benefits Due Under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)

  54. Plaintiff incorporates the above paragraphs herein, by reference.

  55. Mr. Ritter brings this action under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),
      which provides a right to file a civil action to recover the AD&D benefits due to him
      under the Plan.

  56. The Plan is a contract of insurance.

  57. Mr. Ritter has made a proper claim for AD&D benefits under the Plan.

  58. This suit is brought within the given statute of limitation under the Plan.

  59. The evidence presented to MetLife shows that Ms. Brasche’s death was predominantly
      caused by an accident.

  60. The evidence presented to MetLife shows that as a result of Ms. Brasche’s death and the
      terms of the Plan, Mr. Ritter is entitled to the AD&D benefits under the Plan.

  61. Mr. Ritter has satisfied all conditions precedent to receiving AD&D benefits under the
      Plan.

  62. Mr. Ritter has exhausted his administrative remedies provided under/in the Plan.

  63. By the acts and omissions described herein, MetLife breached the terms of the Plan.

  64. As a direct and proximate result of MetLife’s breach of the Plan, Mr. Ritter has been
      denied AD&D benefits due to him since July 4, 2018.

  65. Mr. Ritter brings this action to recover AD&D benefits owed to him under the Plan.

  66. Under ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1), Mr. Ritter is entitled to an award of


                                                6
Case 1:20-cv-02299-RBJ Document 4 Filed 08/04/20 USDC Colorado Page 7 of 7




       his reasonable attorney’s fees and costs incurred by bringing this action.

      WHEREFORE, Plaintiff, Matthew Ritter, requests judgment be entered against
Defendant, MetLife, and award the following relief:

          a. Declare that Ms. Brasche’s death was predominantly caused by an accident within
             the meaning under Colorado law and is thus Mr. Ritter is entitled to AD&D
             benefits under the Plan;

          b. Order MetLife to pay Mr. Ritter his entitled AD&D benefits under the Plan; and

          c. Order MetLife to pay Mr. Ritter the costs of the suit herein, including reasonable
             attorney’s fees and costs, under ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1).

DATED this 12th day of June, 2020.

                                                            Respectfully Submitted,

                                                            /s/ Alex D. Kerr
                                                            Alex D. Kerr, Atty. No. 54197

                                                            /s/ Bradford Pelton
                                                            Bradford Pelton, Atty. No. 8597
                                                            320 S. Cascade Avenue
                                                            Colorado Springs, CO 80903
                                                            Phone 719-634-8848
                                                            Fax 719-634-8535



Plaintiff’s address is:
117 Aspen Village Road
Divide, CO 80814-8100




                                                7
